Citation Nr: 1213572	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-26 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to November 1945.  He died in March 2007, and the Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied the claim.

In April and November 2011, the Board requested medical expert opinions from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A , 7109 and 38 C.F.R. § 20.901 . The requested opinions were subsequently promulgated in June and November 2011, the Appellant was provided with a copy of these opinions, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.  The Appellant subsequently submitted her own response in January 2012.  Her accredited representative also acknowledged the VHA opinions in a March 2012 statement, but indicated they had no additional argument to submit at this time.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the instant case have been completed.

2.  The Veteran died in March 2007.  His death certificate lists his immediate cause of death as acute myelogenous leukemia (AML) due to or as a consequence of myelodysplastic syndrome.  The approximate onset of this condition and the Veteran's death was five months.  Nothing was listed under the heading "other significant conditions" (i.e., conditions contributing to death but not related to acute myelodysplastic syndrome).  

3.  At the time of his death, the Veteran was service-connected for bilateral trenchfoot, evaluated as 20 percent disabling in each foot; and shrapnel wound scars of both legs, evaluated as noncompensable (zero percent disabling).

4.  The preponderance of the competent medical and other evidence of record is against a finding that a disability incurred in or aggravated by active service was the principal or contributory cause of the Veteran's death. 


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Appellant was sent pre-adjudication notice via a letter dated in July 2007, which is clearly prior to the December 2007 decision that is the subject of this appeal.  She was also sent additional notification via a May 2009 letter, followed by readjudication of the appeal by the June 2009 Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

The aforementioned VCAA letters informed the Appellant of what was necessary to substantiate her cause of death claim, what information and evidence she must submit, what information and evidence will be obtained by VA, and the need for the Appellant to advise VA of or to submit any evidence in her possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  Moreover, the May 2009 letter included information regarding effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although none of these letters included the information regarding disability rating(s) as mandated by Dingess, such information is irrelevant in this case as there is no disability rating(s) assigned in cause of death cases.  Therefore, there is no prejudice to the Appellant by not receiving this information.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board is also cognizant of the Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007), that the notice provided to a claimant seeking dependency and indemnity compensation (DIC) benefits must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp, 21 Vet. App. at 352-53.  In this case, this information was conveyed in the aforementioned VCAA letters.  The appellant was specifically notified of the Veteran's service-connected disabilities in the May 2009 letter and how to substantiate a claim based on a previously service-connected disability.  She was also notified in that letter how to substantiate her claim based on a disability that was not service-connected.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Appellant was notified of the information and evidence needed to substantiate her cause of death claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Appellant has not demonstrated any prejudice with regard to the content or timing  of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Appellant has had the opportunity to present evidence and argument in support of her cause of death claim, and nothing indicates she has identified the existence of any relevant evidence that has not been obtained or requested.  Specifically, she has not identified any outstanding evidence which demonstrates fact(s) not shown by the evidence already of record.  As part of her June 2009 Substantive Appeal, she indicated that no hearing was desired in conjunction with this case.  Moreover, as noted in the Introduction, VHA opinions were promulgated in April and November 2011 which specifically addressed her contentions regarding the cause of the Veteran's death.  As these opinions were based upon an accurate understanding of the Veteran's medical history and condition at the time of his death from review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical evidence is of record which specifically refutes the findings of the VHA opinions, and no prejudice and/or inaccuracies have been demonstrated therein.  Accordingly, the Board finds that these opinions are adequate for resolution of this case.  It is also noted that the Veteran's accredited representative provided WebMD and other documentation in July 2010.  In the March 2012 informal hearing presentation, the representative waived regional office review of any evidence submitted after the June 2009 statement of the case.  Consequently, the Board finds that the duty to assist the Appellant has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 ; 38 C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In the case of contributory cause of death, it must be shown that a service-connected disability contributed substantially or materially to cause death.  38 C.F.R. § 3.312(c)(1) .

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1)

Service connection for the cause of a veteran's death may be demonstrated by showing that the veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

Analysis

In this case, and for the reasons stated below, the Board finds that the preponderance of the evidence is against the Appellant's cause of death claim, and it must be denied.

The Veteran died in March 2007.  His death certificate lists his immediate cause of death as AML due to or as a consequence of myelodysplastic syndrome.  The approximate onset of this condition and the Veteran's death was five months.  Nothing was listed under the heading "other significant conditions" (i.e., conditions contributing to death but not related to acute myelodysplastic syndrome).  

At the time of his death, the Veteran was service-connected for bilateral trenchfoot, evaluated as 20 percent disabling in each foot; and shrapnel wound scars of both legs, evaluated as noncompensable (zero percent disabling).

The Appellant essentially contends that the Veteran's bilateral trenchfoot contributed to his death in that it prevented him from receiving aggressive treatment for his AML.  In the alternative, the Appellant contends that the Veteran was exposed to benzene in service and that this exposure resulted in the development of AML which ultimately led to his death in March 2007.  

Initially, the Board notes that while the Appellant is competent, as a lay person, to describe the Veteran's visible symptomatology, the issues of whether his service-connected disabilities prevented him from receiving adequate medical treatment for his leukemia, and/or that his leukemia was due to in-service benzene exposure, involves medically complex issues.  Thus, competent medical evidence is required to resolve these issues.  Here, nothing on file shows that the Appellant has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, her contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In regard to the Appellant's contentions, the Board acknowledges that the Veteran's military occupational specialty was dispatch clerk and he was awarded a Purple Heart Medal, among other decorations.  Pertinent service personnel records reflect that the Veteran worked as a dispatch clerk for the eight months immediately prior to his discharge from service.  In this capacity, he kept records of all information concerning the whereabouts of trucks operating out of the motor pool.  He also compiled reports as to mileage covered, gas consumed, and noted when trucks needed to be serviced.  

With respect to the claimed in-service benzene exposure, the Appellant contends that the Veteran's exposure amounted to "heavy and constant exposure" given his work in the motor pool.  Informal Hearing Presentation dated in July 2010 at p. 3.  
She also pointed out that benzene was frequently used in "gasoline, degreasing industrial solvents, Liquid Wrench and other hydrocarbon-containing products."  Id.  However, the record also indicates that the Veteran was not allowed to walk long distances, carry heavy objects, or otherwise participate in strenuous activity while performing limited duty as a manager/dispatcher in the motor pool.  See VA examination report dated in October 2003.  

The Board also notes that the Veteran's service treatment records are negative for a diagnosis of or treatment for AML due to or as a consequence of myelodysplastic syndrome.  There is also no evidence that the Veteran was diagnosed or treated for AML due to or as a consequence of myelodysplastic syndrome within one year after discharge from service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).

The Board further notes that there are no references to the service-connected disabilities or benzene exposure contained in the Veteran's death certificate.

Private treatment records from R.S. N., M.D. dated from 1995 to 1996 contain no references to AML due to or as a consequence of myelodysplastic syndrome.

The Veteran presented to W. C., M.D. in June 2001.  The Veteran reported subjective complaints of low testosterone and abnormal thyroid function.  A review of systems was negative and a physical examination was essentially unremarkable.  The impression was hypogonadism, history of abnormal thyroid blood work, and benign colon polyps.  Subsequent treatment records from Dr. C showed treatment for forehead rash, probable sinusitis, non-specific dermatitis, erectile dysfunction, and pains in the knees, back, and right shoulder, among others.

The Veteran initially received treatment at a VA medical facility in September 2001 to assist with medication refills.  His past medical history was significant for hiatal hernia/gastroesophageal reflux disease (GERD), erectile dysfunction, spontaneous fractured cervical disc, and an appendectomy.  A review of systems was negative and a physical examination was essentially unremarkable.  The impression was hiatal hernia/GERD and erectile dysfunction.

The Veteran was afforded another VA examination in October 2003 as part of an increased rating claim.  The Veteran provided a snapshot of his military service, discussing the circumstances surrounding his in-service wounds and the subsequent development of trenchfoot.  Following hospitalization for these injuries, the Veteran stated that he worked at a desk job in the motor pool.  He was not allowed to walk long distances, carry heavy objects, or otherwise participate in strenuous activity.  The Veteran later worked at a brewery (in distribution) after discharge from service before retiring.  The Veteran reported subjective complaints of foot pain, but denied a history of cancer.  Following a physical examination, the Veteran was diagnosed as having cold injury to both feet resulting in peripheral neuropathy.     

The Veteran presented to the Archbold Memorial Hospital (AMH) Emergency Department in December 2003 with subjective complaints of fever, chest congestion, and "aching all over."  The impression was pneumonia.  

The Veteran received additional care at AMH in December 2005 and September 2006 following an abnormal chest radiograph, persistent pneumonia, and progressively worsening abdominal pain, weight loss, and anemia.  The Veteran was hospitalized as a result of these symptoms in September 2006 and given a blood transfusion.  The impression was anemia, abdominal pain and weight loss.  The Veteran did not smoke; however, it was noted that he was regularly exposed to second-hand smoke because his wife smoked.  The Veteran was described as otherwise "fairly healthy."

In February 2007, the Veteran was taken to AMH by emergency medical personnel after complaining of weakness.  The Veteran was unable to stand due to weakness and it was noted that the Veteran had a history of cancer for which he received chemotherapy.  It was also noted that the Veteran recently developed an infection at the injection site of his chemotherapy and that he was being treated with antibiotics for this issue.  

Upon arrival to AMH, the Veteran was found to have weakness, shaking, and fever.  He was admitted for additional observation and the admitting diagnosis at that time was sepsis.  It was noted that the Veteran received chemotherapy for myelodysplastic syndrome (which later transformed into AML) and that he developed thrombophlebitis at the injection site.  The Veteran was given intravenous fluids, Neupogen, and transfusions of red blood cells and platelets at AMH.  A bone marrow biopsy was consistent with AML.  The Veteran showed minimal improvement over the following days and supportive measures were continued.  Consideration was given to using Mylotarg for rescue therapy, but the Veteran and his wife decided against this course of treatment.  The Veteran was discharged home in March 2007 to hospice care, and died 2 days later.  

Also of record is a statement from J. H., M.D. dated November 2007.  According to Dr. H, the Veteran was a patient at the Lewis Hall Singletary Oncology Center (LHSOC) where he was diagnosed as having myelodysplastic syndrome.  This condition later transformed into AML.  Dr. H noted that the Veteran was service-connected for trenchfeet and expressed the opinion that this condition "significantly impaired his performance status."  Due to this co-morbidity and other medical problems, Dr. H stated that the Veteran was not deemed to be a candidate for definitive-type treatment for his myelodysplastic syndrome.  Rather, he was given palliative care only and later died of leukemia.  Dr. H further stated that had the Veteran's performance status not been affected by his service-connected trenchfeet, he "may have tolerated a more aggressive treatment of his blood disorder."  

In view of the foregoing, the Board requested VHA opinions in April and November 2011 in order to clarify the issues presented in this case.  As noted in the Introduction, such opinions were promulgated in June and November 2011.

The June 2011 VHA opinion, completed by a specialist in hematology/oncology, summarized facts regarding myelodsyplastic syndrome, including the fact that many patients, as in the case of the Veteran, transform into AML.  Further, most patients presented with signs and symptoms related to progressive cytopenias, and after summarizing such symptoms, it was noted that these were not reported in the Veteran until 2005.  As such, it was this clinician's opinion that it was less likely as not (a probability of less than 50 percent) that the clinical onset of the Veteran's myelodysplastic syndrome and/or acute myelogenous leukemia was during his period of active military service or within one year after discharge from the service.

The June 2011 VHA opinion further noted that myelodysplastic syndrome had been causally associated with several exposures including: cigarettes, agricultural chemicals and solvents, prior radiation therapy or chemotherapy, a family history of several hematologic diseases, and benzene exposure, which was claimed in this Veteran.  The clinician acknowledged that he had limited, if any, expertise in epidemiology and would recommend that this question be referred to an experienced epidemiologist.

The June 2011 VHA opinion also stated that there was no known association between scars or trenchfoot and the subsequent development of myelodysplastic syndrome or AML.  Accordingly, it was the clinician's opinion that it was less likely than not (a probability of less than 50 percent) that the myelodysplastic syndrome/AML were caused by service-connected conditions.  The clinician saw no evidence in the records provided that the myelodysplastic syndrome/AML was aggravated (i.e., permanently worsened) by the Veteran's service-connected disabilities.

Finally, the June 2011 VHA opinion noted that myelodysplastic syndrome that evolved into AML carried a very poor prognosis, and provided examples in support of this statement.  As such, the Veteran's diagnosis of myelodysplastic syndrome/AML was by its very nature, so overwhelming that eventual death could be anticipated irrespective of co-existing conditions.  With regard to any decision regarding chemotherapy and the Veteran's diagnosis of trenchfoot; the trenchfoot was primarily manifested by neuropathy.  The clinician did not believe that the neuropathy would have deterred him from treating the Veteran with the usual agents recommended for myelodysplasia/AML.  There may have been some decrease in the Veteran's performance status related to the underlying service-connected condtion, but he could not determine the percent contribution of the sequelae of trenchfoot from that of the Veteran's other medical conditions, based on the records provided.

The November 2011 VHA opinion, completed by a board certified occupational and environmental medicine specialist, opined that it was less likely as not that the Veteran's myelodysplastic syndrome and/or AML was related to the Veteran's period of active military service to include benzene exposure.  In support of this opinion, the clinician included a summary of relevant findings in the Veteran's medical records, as well as a summary of relevant information regarding benzene exposure.  The clinician stated, in pertinent part, that it was highly unlikely that the Veteran's duties during service would have come in contact with significant amounts of motor vehicle fuel that contained benzene.  The clinician further stated that the 2 most common causes of benzene exposure were motor vehicle fuel and cigarette smoke.  Given the evidence of chronic obstructive pulmonary disease (COPD) on the Veteran's chest X-ray and CT scan, the clinician stated that it was more likely that he had significant secondary tobacco smoke exposure from his wife who was a known smoker.  In addition, it was noted that the Veteran developed his myelodysplastic syndrome when he was in his 80s, and that the incidence of developing this syndrome in the 80th decade of life according to Leukemia and Lymphoma Society was 47.6.  Moreover, the clinician stated that the medical records dated in February 2007 indicate that the Veteran made the choice not to pursue more aggressive therapy for his AML.  There was no indication that this decision was based on his service-connected trenchfoot or potential complications it might cause with more aggressive therapy.

In a January 2012 statement, the Appellant contended that all smoking was done away from the Veteran, and that nobody ever smoked in the house or car with him.  Thus, she contended that the finding of second hand smoke was false.  However, as noted above, the records from AMH support such as finding as it was stated that the Veteran was regularly exposed to second-hand smoke because his wife smoked.  Moreover, the November 2011 statement also based this opinion on findings of COPD which were consistent with such exposure.  The Board finds that the medical record showing exposure to second hand smoke is credible, rather than the apellant's current statements, as such information was recorded contemporaneous in time to diagnosis and treatment for a serious health concern.  

The Appellant also contended in her January 2012 statement that more weight should be given to the opinion of Dr. H regarding the effect the Veteran's service-connected trenchfeet had on the ability to receive aggressive medical treatment for his AML.  She emphasized that Dr. H field of expertise was cancer and related diseases.  However, that is also the field of expertise of the clinician who completed the June 2011 VHA opinion.  Moreover, the November 2007 statement from Dr. H was one of the factors that the Board used to determine that VHA opinions were necessary.  The Board also notes that while Dr. H referred to the service-connected trenchfeet in his November 2007 statement, he also indicated that due to this co-morbidity and other medical problems the Veteran was not deemed to be a candidate for definitive-type treatment for his myelodysplastic syndrome.  (Emphasis added).  The record reflects that the Veteran had multiple medical conditions in addition to his service-connected disabilities, to include hiatal hernia/GERD, erectile dysfunction, spontaneous fractured cervical disc, appendectomy, pain in various joints, anemia and COPD.  As such, it was not clear from Dr. H's statement whether the service-connected disability substantially or materially contributed to the Veteran's death in this case.  Accordingly it is entitled only to minimal probative weight.  The June 2011 VHA opinion supports a finding that this was not the case as the clinician stated he could not determine the percent contribution of the sequelae of trenchfoot from that of the Veteran's other medical conditions, based on the records provided.  More importantly, the June 2011 VHA opinion stated that the Veteran's diagnosis of myelodysplastic syndrome/AML was by its very nature, so overwhelming that eventual death could be anticipated irrespective of co-existing conditions.  This is highly probative evidence against the claim which outweighs the private physician's opinion.  

As noted previously, the appellant's representative has submitted a WebMD article concerning adult acute myeloid leukemia and possible risk factors including benzene.  Also submitted was a Wikipedia article concerning Benzene.  The articles have been reviewed but are too general in nature to provide, alone, the necessary evidence to show that benzene exposure in service was related to the Veteran's cause of death many years after service.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record reflects that the Veteran's service-connected disabilities did not cause or materially/substantially contribute to his death.  Further, the preponderance of the competent medical and other evidence of record is against a finding that the AML, as well as the myelodysplastic syndrome which led to the development of this disability, was incurred in, aggravated by, or otherwise the result of the Veteran's active service or due to or aggravated by a service-connected disability.  While the RO did not consider whether the cause and contributory cause of death were secondary to a service-connected disability, the Board finds that the appellant is not prejudiced by the Board addressing this matter in the first instance.  The appellant was provided notice in the April 2011 opinion request and subsequent opinion of June 2011 that service connection on a secondary basis was relevant and waived regional office consideration of the additional evidence.  As detailed above, the disabilities that caused and contributed to cause death developed years after the Veteran's separation from service; no competent medical opinion is of record which supports such a finding of service connection; and both the June and November 2011 VHA opinions are against such a finding.

No other basis for establishing service connection for the cause of the Veteran's death is demonstrated by the evidence of record.

For these reasons, the Board must conclude that the preponderance of the evidence is against the Appellant's claim of service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefits sought on appeal with respect to this claim must be denied.

In making the above determination, the Board does not wish to convey any lack of sympathy to the Appellant.  However, the nature of this case is such that the Board must base its decision upon the competent and credible evidence, and, as detailed above, the preponderance of such evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


